      Case 4:18-cv-00640-BRW Document 55 Filed 09/08/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

DAVID LYNN MCEUEN                                                                   PLAINTIFF

v.                        No: 4:18-cv-00640 BRW-PSH

WILLIAM GLEASON                                                              DEFENDANT

                                       JUDGMENT

     Pursuant to the order filed today, judgment is entered dismissing this case.

     IT IS SO ORDERED this 8th day of September, 2020.



                                           Billy Roy Wilson________________
                                           UNITED STATES DISTRICT JUDGE
